ON APPLICATION FOR . ■ REINSTATEMENT PER CURIAM I iThis proceeding arises out of an application for reinstatement filed by petitioner, Lewis Burdette Blanche, an attorney currently suspended from the practice of law in Louisiana. UNDERLYING FACTS AND PROCEDURAL HISTORY In 2010, petitioner pleaded guilty to three felony drug offenses. He was also convicted of first offense DWI, and he neglected a legal matter and failed to communicate with a client. This misconduct was directly related to the opiate dependence and cocaine abuse from which petitioner suffered. He successfully completed a' twénty-eight day inpatient program and a halfway house program at a treatment facility in Maryland, where he was then living. On June 22, 2012, we suspended petitioner from the practice of law for three years, retroactive to- November 9; 2010, the date of his interim suspension, and ordered him to execute a recovery agreement with the Judges and- Lawyers Assistance Program (“JLAP”). In re: Blanche, 12-0552 (La. 6/22/12), 90 So.3d 1034. On February 6, 2013, after returning to Louisiana from Maryland, petitioner executed a five-year recovery agreement with JLAP. On September 27, 2017, petitioner voluntarily extended his JLAP agreement for five years, or .until February 6, 2022. | ^Petitioner subsequently filed' an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule'XIX, § 24(E). The Office of Disciplinary Counsel filed a notice concurring in petitioner’s reinstatement. Accordingly, the matter was referred to the disciplinary board’s adjudicative committee chair, who"approved petitioner’s petition for reinstatement and recommended the'petition be granted. ' After considering the record in its entirety, we will adopt the adjudicative committee chair’s recommendation and reinstate petitioner to the practice of law, subject to a two-year period of supervised probation during which petitioner will only practice under the supervision of another lawyer. DECREE Upon .review of the recommendation of the disciplinary board’s adjudicative committee chair, and considering the record, it is ordered that Lewis Burdette Blanche,. Louisiana Bar Roll number 27383, be immediately reinstated to the practice of law in Louisiana, subject to the conditions set forth in this opinion. All costs of these proceedings are assessed against petitioner.